Conviction for cattle theft; punishment, three years in the penitentiary.
The record is before us without statement of facts or bills of exception. Appellant strongly urges in an able brief filed by counsel that *Page 554 
there appears in the court's charge what is denominated fundamental error for which the case should be reversed. In submitting the case to the jury the court used the following language: "I instruct you that the witness, John Murry, is an accomplice. Now, you are instructed that you cannot convict the defendant upon the testimony of said John Murry alone, unless you first believe that his testimony is true," etc., and then follows the regular and usual instruction to the jury upon the law relative to a conviction upon the testimony of an accomplice when sufficiently corroborated. Appellant insists that the statement by the court to the jury of the fact that John Murry was an accomplice, was fundamental error.
There was no exception to the charge of the court, no calling of his attention to the fact that he had inadvertently omitted the word "witness" after the word "accomplice." Such exception is necessary. There would seem little question but that if the attention of the trial court had been called to this matter he would have inserted said word, and there would have been no ground for complaint. We are forbidden by the positive terms of our statute to reverse cases for errors in the charge, unless we are led to believe that from such error there resulted to the appellant an injury. Article 666, C. C. P. We do not believe such to be the case here. The court was submitting to the jury the law relative to accomplice testimony. The settings, surroundings and circumstances are not such as to mislead the jury. We do not think the matter one of sufficient importance to call for further discussion.
No substantial error being shown, the judgment will be affirmed.
Affirmed.
Hawkins, J., absent.
                    ON MOTION FOR REHEARING.